EXHIBIT 99.1 Joint Filer Information Name and Address of Reporting Person: Providence Equity Partners V L.P. c/o Providence Equity Partners Inc. 50 Kennedy Plaza, 18th Floor Providence, Rhode Island, 02903 Issuer Name and Ticker or Trading Symbol: Education Management Corporation (EDMC) Relationship of Joint Filer to Issuer: 10% Owner Date of Earliest Transaction Required to be Reported: 11/29/2010 Designated Filer: Providence Equity Partners V L.L.C. PROVIDENCE EQUITY PARTNERS V L.P. By: Providence Equity GP V L.P., its sole general partner By: Providence Equity Partners V L.L.C., its sole general partner /s/ Jonathan Nelson Name: Jonathan M. Nelson Title: Class A Member Date: 2/11/2011 1 Name and Address of Reporting Person: Providence Equity GP V L.P. c/o Providence Equity Partners Inc. 50 Kennedy Plaza, 18th Floor Providence, Rhode Island, 02903 Issuer Name and Ticker or Trading Symbol: Education Management Corporation (EDMC) Relationship of Joint Filer to Issuer: 10% Owner Date of Earliest Transaction Required to be Reported: 11/29/2010 Designated Filer: Providence Equity Partners V L.L.C. PROVIDENCE EQUITY GP V L.P. By: Providence Equity Partners V L.L.C., its sole general partner Name: Jonathan M. Nelson Title: Class A Member Date: 2/11/2011 2 Name and Address of Reporting Person: Providence Equity Partners V-A L.P. c/o Providence Equity Partners Inc. 50 Kennedy Plaza, 18th Floor Providence, Rhode Island, 02903 Issuer Name and Ticker or Trading Symbol: Education Management Corporation (EDMC) Relationship of Joint Filer to Issuer: 10% Owner Date of Earliest Transaction Required to be Reported: 11/29/2010 Designated Filer: Providence Equity Partners V L.L.C. PROVIDENCE EQUITY PARTNERS V-A L.P. By: Providence Equity GP V L.P., its sole general partner By: Providence Equity Partners V L.L.C., its sole general partner /s/ Jonathan M. Nelson Name: Jonathan M. Nelson Title: Class A Member Date: 2/11/2011 3 Name and Address of Reporting Person: Providence Equity Partners IV L.P. c/o Providence Equity Partners Inc. 50 Kennedy Plaza, 18th Floor Providence, Rhode Island, 02903 Issuer Name and Ticker or Trading Symbol: Education Management Corporation (EDMC) Relationship of Joint Filer to Issuer: 10% Owner Date of Earliest Transaction Required to be Reported: 11/29/2010 Designated Filer: Providence Equity Partners V L.L.C. PROVIDENCE EQUITY PARTNERS IV L.P. By: Providence Equity GP IV L.P., its sole general partner By: Providence Equity Partners IV L.L.C., its sole general partner /s/ Jonathan M. Nelson Name: Jonathan M. Nelson Title: Class A Member Date: 2/11/2011 4 Name and Address of Reporting Person: Providence Equity GP IV L.P. c/o Providence Equity Partners Inc. 50 Kennedy Plaza, 18th Floor Providence, Rhode Island, 02903 Issuer Name and Ticker or Trading Symbol: Education Management Corporation (EDMC) Relationship of Joint Filer to Issuer: 10% Owner Date of Earliest Transaction Required to be Reported: 11/29/2010 Designated Filer: Providence Equity Partners V L.L.C. PROVIDENCE EQUITY GP IV L.P. By: Providence Equity Partners IV L.L.C., its sole general partner /s/ Jonathan M. Nelson Name: Jonathan M. Nelson Title: Class A Member Date: 2/11/2011 5 Name and Address of Reporting Person: Providence Equity Partners IV L.L.C. c/o Providence Equity Partners Inc. 50 Kennedy Plaza, 18th Floor Providence, Rhode Island, 02903 Issuer Name and Ticker or Trading Symbol: Education Management Corporation (EDMC) Relationship of Joint Filer to Issuer: 10% Owner Date of Earliest Transaction Required to be Reported: 11/29/2010 Designated Filer: Providence Equity Partners V L.L.C. PROVIDENCE EQUITY PARTNERS IV L.L.C. /s/ Jonathan M. Nelson Name: Jonathan M. Nelson Title: Class A Member Date: 2/11/2011 6 Name and Address of Reporting Person: Providence Equity Operating Partners IV L.P. c/o Providence Equity Partners Inc. 50 Kennedy Plaza, 18th Floor Providence, Rhode Island, 02903 Issuer Name and Ticker or Trading Symbol: Education Management Corporation (EDMC) Relationship of Joint Filer to Issuer: 10% Owner Date of Earliest Transaction Required to be Reported: 11/29/2010 Designated Filer: Providence Equity Partners V L.L.C. PROVIDENCE EQUITY OPERATING PARTNERS IV L.P. By: Providence Equity GP IV L.P., its sole general partners By: Providence Equity Partners IV L.L.C., its sole general partner /s/ Jonathan M. Nelson Name: Jonathan M. Nelson Title: Class A Member Date: 2/11/2011 7 Name and Address of Reporting Person: PEP EDMC L.L.C. c/o Providence Equity Partners Inc. 50 Kennedy Plaza, 18th Floor Providence, Rhode Island, 02903 Issuer Name and Ticker or Trading Symbol: Education Management Corporation (EDMC) Relationship of Joint Filer to Issuer: 10% Owner Date of Earliest Transaction Required to be Reported: 11/29/2010 Designated Filer: Providence Equity Partners V L.L.C. /s/ Jonathan M. Nelson Name: Jonathan M. Nelson Title: Senior Managing Director and Executive Vice President Date: 2/11/2011 8 Name and Address of Reporting Person: Jonathan M. Nelson c/o Providence Equity Partners Inc. 50 Kennedy Plaza, 18th Floor Providence, Rhode Island, 02903 Issuer Name and Ticker or Trading Symbol: Education Management Corporation (EDMC) Relationship of Joint Filer to Issuer: 10% Owner Date of Earliest Transaction Required to be Reported: 11/29/2010 Designated Filer: Providence Equity Partners V L.L.C. /s/ Jonathan Nelson Name: Jonathan Nelson Date: 2/11/2011 9 Glenn M. Creamer Name and Address of Reporting Person: c/o Providence Equity Partners Inc. 50 Kennedy Plaza, 18th Floor Providence, Rhode Island, 02903 Issuer Name and Ticker or Trading Symbol: Education Management Corporation (EDMC) Relationship of Joint Filer to Issuer: 10% Owner Date of Earliest Transaction Required to be Reported: 11/29/2010 Designated Filer: Providence Equity Partners V L.L.C. /s/ Glenn M. Creamer Name: Glenn M. Creamer Date: 2/11/2011 10 Name and Address of Reporting Person: Providence Equity Partners V, Inc. c/o Providence Equity Partners Inc. 50 Kennedy Plaza, 18th Floor Providence, Rhode Island, 02903 Issuer Name and Ticker or Trading Symbol: Education Management Corporation (EDMC) Relationship of Joint Filer to Issuer: 10% Owner Date of Earliest Transaction Required to be Reported: 11/29/2010 Designated Filer: Providence Equity Partners V L.L.C. /s/ Jonathan Nelson Name: Jonathan Nelson Title: Senior Managing Director and Executive Vice President Date: 2/11/2011 11 Name and Address of Reporting Person: Providence Equity Partners IV, Inc. c/o Providence Equity Partners Inc. 50 Kennedy Plaza, 18th Floor Providence, Rhode Island, 02903 Issuer Name and Ticker or Trading Symbol: Education Management Corporation (EDMC) Relationship of Joint Filer to Issuer: 10% Owner Date of Earliest Transaction Required to be Reported: 11/29/2010 Designated Filer: Providence Equity Partners V L.L.C. /s/ Jonathan Nelson Name: Jonathan Nelson Title: Managing Director and Executive Vice President Date: 2/11/2011 12
